DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 and 11/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “wherein an inner diameter of the cavity increases in a region of the open end” as claimed in Claim 8 lines 2-3, and described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemoto (US 2014/0025006).
Regarding Claim 1, Takemoto teaches a plunger (Fig. 6, (24)) configured to transmit a force from an energy source (Fig. 5, (4)) to a piston (Fig. 5, (23)) of a primary container (Figs 5 and 6, (21)), the plunger (24) comprising: 

a support element (Figs 5, 6 and 10, wherein (75) is a support element constraining the energy source) adapted to constrain the energy source (4) within the elongated cavity ([0094] wherein when the energy source (4) is release, (75) elastically deforms outwardly, allowing for injection; therefore (75) constrains the energy source) and protruding radially inwards (as seen in Figs 5 and 10, and in [0089], wherein (75) includes inward protrusions (751, 752) which radially protrude inward from the inner surface of the elongate cavity as formed and seen in Fig. 5) from the inner surface into the elongated cavity to radially support the energy source (4) within the elongated cavity (as seen in Fig. 5).

Regarding Claim 2, Takemoto teaches the plunger according to claim 1, wherein the support element (Fig. 5, (75)) has a first length which that corresponds to a second length of the cavity (as seen in Fig. 5 and Fig. 10, wherein (75) has a length corresponding to a second length in the cavity).

Regarding Claim 3, Takemoto teaches the plunger according to claim 1, wherein the support element (Fig. 5, (75)) is formed as an inner rib on the inner surface (according to applicant’s definition of an “inner rib” as found in the disclosure page 2 lines 13-14, wherein the 

Regarding Claim 4, Takemoto teaches the plunger according to claim 3, wherein the inner rib (Fig. 5, (75)) is a straight element (Fig. 5, seen at (75) which is a straight element) and is rounded (Fig. 5, seen at (751 and 752) of (75), which are rounded).

Regarding Claim 5, Takemoto teaches the plunger according to claim 1, wherein further comprising a plurality of support elements that are distributed around the inner surface of the cavity (seen in Fig. 6, wherein there are at least 2 support elements (75)).

Regarding Claim 6, Takemoto teaches the plunger according to claim 5, wherein the plurality of support elements is symmetrically distributed around the inner surface of the cavity (seen in Fig. 6, wherein the 2 support elements (75) are symmetrically distributed).

Regarding Claim 7, Takemoto teaches the plunger according to claim 1, wherein an edge at an open end of the cavity has a chamfer (seen in Fig. 6, wherein (242) is located at an open end and has chamfered edges).

Regarding Claim 10, Takemoto teaches the plunger according to claim 1, wherein the support element is formed on the plunger rod by two component mouldings or three component mouldings (seen in Fig. 10, wherein (75) is formed on component moldings (76)).  

Regarding Claim 11, Takemoto teaches a drug delivery device, comprising: 
a primary container (Figs 5 and 6, (21)) defining a drug cavity (Fig. 6, seen within (21), [0054] which houses a drug solution therein) for receiving a drug and having an outlet (seen in Fig. 6 at the cannula (221)) and a piston (Fig. 5, (231)) slidably arranged within the primary container (21); and 
a plunger (Figs 5 and 6, (24)) configured to transmit a force to the piston (231) of the primary container (21), the plunger (24) comprising: 
a plunger rod (Fig. 6, (241)) having a longitudinal axis and an inner surface forming an elongated cavity along the longitudinal axis (as seen in Fig. 5, wherein (241) includes an elongated cavity having an inner surface along the longitudinal axis, formed with (241) and (71)), 
an energy source (Fig. 5, (4)) arranged within the elongated cavity of the plunger rod (241) to exert a force on the inner surface of the plunger rod (241), and 
a support element (Figs 5, 6 and 10, wherein (75) is a support element constraining the energy source) adapted to constrain the energy source (4) within the elongated cavity ([0094] wherein when the energy source (4) is release, (75) elastically deforms outwardly, allowing for injection; therefore (75) constrains the energy source) adapted to constrain the energy source within the elongated cavity and protruding radially inwards (as seen in Figs 5 and 10, and in [0089], wherein (75) includes inward protrusions (751, 752) which radially protrude inward from the inner surface of the elongate cavity as formed and seen in Fig. 5) from the inner 

Regarding Claim 12, Takemoto teaches the drug delivery device according to claim 11, wherein the energy source (Fig. 5, (4)) comprises a spring ([0052] wherein (4) is a coil spring).

Regarding Claim 13, Takemoto teaches the drug delivery device according to claim 11, wherein the primary container is prefilled with a drug ([0054] wherein the primary container is prefilled with drug solution (Q)).

Regarding Claim 14, Takemoto teaches the drug delivery device according to claim 11, wherein the drug delivery device is an auto-injector, a pen-injector, or a syringe (wherein the drug delivery device is a syringe, as seen in Fig. 6, as part of an automatic injector (as seen in Fig. 1).

Regarding Claim 15, Takemoto teaches the drug delivery device according to claim 11, wherein the support element has a first length that corresponds to a second length of the cavity (as seen in Fig. 5 and Fig. 10, wherein (75) has a length corresponding to a second length in the cavity).

Regarding Claim 16, Takemoto teaches the drug delivery device according to claim 11, wherein the support element (Fig. 5, (75)) is formed as an inner rib on the inner surface 

Regarding Claim 17, Takemoto teaches the drug delivery device according to claim 16, wherein the inner rib (Fig. 5, (75)) is a straight element (Fig. 5, seen at (75) which is a straight element) and is rounded (Fig. 5, seen at (751 and 752) of (75), which are rounded).

Regarding Claim 18, Takemoto teaches the drug delivery device according to claim 11, wherein the plunger further comprises a plurality of support elements that are distributed around the inner surface of the cavity (seen in Fig. 6, wherein there are at least 2 support elements (75)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0025006) in view of Wotton et al., (US 2015/0119799).
Claim 8, Takemoto teaches the plunger according to claim 7. 
While Takemoto teaches an inner diameter of the cavity, Takemoto doesn’t explicitly teach wherein an inner diameter of the cavity increases in a region of the open end of the cavity. 
In related prior art, Wotton teaches an injector with a plunger and an inner cavity (Wotton Fig. 6C and 6D), wherein the inner diameter of the cavity increases in a region of the open end of the cavity (seen in Wotton Fig. 6D, wherein the inner cavity begins narrow at (56), then increases the inner diameter in that region of the open end.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the inner cavity of Takemoto, to include an increase of the inner diameter of the cavity in a region of the open end, as taught by Wotton, for the motivation of preventing rearward movement of the spring (52) and rod (60) (Wotton [0151]).

Regarding Claim 19, Takemoto teaches the drug delivery device according to claim 11, wherein an edge at an open end of the cavity has a chamfer (seen in Fig. 6, wherein (242) is located at an open end and has chamfered edges). While Takemoto also teaches an inner diameter of the cavity, Takemoto doesn’t explicitly teach wherein an inner diameter of the cavity increases in a region of the open end of the cavity. 
In related prior art, Wotton teaches an injector with a plunger and an inner cavity (Wotton Fig. 6C and 6D), wherein the inner diameter of the cavity increases in a region of the open end of the cavity (seen in Wotton Fig. 6D, wherein the inner cavity begins narrow at (56), then increases the inner diameter in that region of the open end.
.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto (US 2014/0025006).
Regarding Claim 9, Takemoto teaches the plunger according to claim 1. 
Takemoto doesn’t explicitly teach wherein the support element is integrally formed with the plunger rod. However, the provided disclosure sets forth that “the support element is integrally formed with the plunger rod” is a result effective variable, wherein the support element ‘may’ be integrally formed.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the plunger rod and support element to be integral, for the purpose of maintaining the position of the spring (Takemoto [0094] wherein when the energy source (4) is release, (75) elastically deforms outwardly, allowing for injection; therefore (75) constrains the energy source), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 20, Takemoto teaches the drug delivery device according to claim 11. 
Takemoto doesn’t explicitly teach wherein the support element is integrally formed with the plunger rod. However, the provided disclosure sets forth that “the support element is integrally formed with the plunger rod” is a result effective variable, wherein the support element ‘may’ be integrally formed.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the plunger rod and support element to be integral, for the purpose of maintaining the position of the spring (Takemoto [0094] wherein when the energy source (4) is release, (75) elastically deforms outwardly, allowing for injection; therefore (75) constrains the energy source), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/N.H./Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783